DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/29/21, for application number 16/386,951 has been received and entered into record.  Claims 1, 2, 8, 10, 13, and 17 have been amended, and Claims 4, 9, 18, and 19 have been cancelled.  Therefore, Claims 1-3, 5-8, 10-17, and 20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., US PGPub. 2018/0088962, in view of Insley et al., US Pat. No. 7,487,343.
Regarding claim 1, Balakrishnan discloses a system on chip comprising [BMC (120) system on chip of Fig. 1, see pars. 15 and 20, BMC maybe a system on a chip]:
a non-volatile memory [on chip memory (406 Fig. 4)] configured to store a first bootset in a first region [as illustrated in fig. 1, primary storage region (130)], the first bootset including a booting operation bootloader for a first booting operation [primary image (142)], to store a second bootset in a second region that is different from the first region [secondary storage region (138) storing a backup image (144)]; 
an exception detector configured to be activated after execution of an initialization bootloader [watchdog (152), FIG. 2 watchdog (mapped to exception detector) is initiated (208) after a first (initialization) bootloader execution at (206)], detect an exception occurrence in the system on chip, and generate a reset signal in response to the exception occurrence that is detected [(217) a reset is initiated by the watchdog after a hang / encounter an error (exception) is detected (216)]; and 

However, Balakrishnan does not explicitly teach storing an indication parameter selectively indicating a first boot mode in which the first bootset is used or a second boot mode in which the second bootset is used; and to perform a second booting operation despite an indication parameter indicating the first boot mode, and change the indication parameter to indicate the second boot mode.
In the analogous art of system booting, Insley teaches storing an indication parameter selectively indicating a first boot mode in which the first bootset is used or a second boot mode in which the second bootset is used [Fig. 3 boot image selection indicator (66), indicating whether a primary or a backup boot image is selected for execution, col. 6, II. 32-60]; and performing a second booting operation despite an indication parameter indicating the first boot mode and changing the indication parameter to indicate the second boot mode [col. 3, II. 3-8; col. 6, II. 32-60].
It would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan and Insley before him before the effective filing date of the claimed invention, to incorporate the booting of a second bootset as taught by Insley, into the system as disclosed by 
Regarding Claim 2, Balakrishnan and Insley disclose the system on chip of Claim 1.  Insley further discloses the processor is configured to perform the first booting operation or the second booting operation by loading one of the first bootset and the second bootset from the non-volatile memory, based on the indication parameter [“In response to a boot event, the boot code sequence determines the state of image selection indicator 66” and performs a first or a second boot operation, from the primary or the backup images (62) or (63), based on the boot image selection indicator (66), col. 6, ll. 45-54].
Regarding Claim 3, Balakrishnan and Insley disclose the system on chip of Claim 2.  Insley further teaches the processor is configured to change the indication parameter to indicate the second boot mode when a bootset image update request is identified in the first boot mode in which the first booting operation is performed by using the first bootset [“when the host processing system is updated with a new version of firmware, the new firmware may fail when an operator first attempts to use it. It may be convenient to bring up the host processing system utilizing a backup boot image (here, backup firmware) while the defective new version is being corrected”, col. 3 II 3-8. The utilization of the backup boot image is by changing the boot image selection indicator (66) to select the backup image, see col. 6, II 32-60].
Regarding claim 5, Balakrishnan and Insley disclose the system on chip of claim 1.  Balakrishnan further discloses wherein the exception detector comprises a watchdog timer that detects the exception occurrence in response to a counter value being equal to a value that is 
Regarding Claim 7, Balakrishnan and Insley disclose the system on chip of Claim 1.  Balakrishnan further discloses wherein the first region and the second region are two different memory blocks [primary (130) and secondary (138) storages or memory (406) containing the two storages (regions)].
Regarding Claim 8, Balakrishnan discloses a method of booting a device [FIG. 2], the method comprising: activating a watchdog timer after executing an initialization bootloader, by using a processor [(208) initiate a watchdog after first bootloader execution (206)]; in response to the watchdog timer indicating that an exception occurs during a first booting operation performed by using a first bootset including a booting operation bootloader [after hang / encounter an error (exception) occurring during execution of first bootloader, the “watchdog 152 may be configured to trigger a reset (e.g., a restart) of the BMC 120”, par. 23. Note that the BMC includes a processor system on a chip for execution of bootloader, par. 20]; and performing, by using the processor, a second booting operation by using a second bootset stored in a second region of a non-volatile memory that is different from a first region in which the first bootset is stored [(226) a second booting operation using a second bootloader is executed (by the processor system on chip as indicated above) from a secondary storage of the BMC (138 Fig. 1), wherein the storage is a non-volatile memory, par. 20].
However, Balakrishnan does not explicitly teach checking an indication parameter that selectively indicates a first boot mode in which a first bootset is used or a second boot mode in which a second bootset is used before a first booting operation, which is performed by using 
In the analogous art of system booting, Insley teaches checking an indication parameter that selectively indicates a first boot mode in which a first bootset is used or a second boot mode in which a second bootset is used before a first booting operation, which is performed by using the first bootset [FIG. 3 boot image selection indicator (66), indicating whether a primary or a backup boot image is selected for execution; primary boot has already executed upon the indication, thus the selection occurs using the first bootset, col. 6 II 32-60]; selecting of the second boot mode from among the first boot mode and the second boot mode despite the indication parameter indicating the first boot mode; and changing the indication parameter to indicate the second boot mode and resetting the processor [col. 3 II. 3-8; col. 6 II. 32-60].
It would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan and Insley before him before the effective filing date of the claimed invention, to incorporate the booting of a second bootset as taught by Insley, into the system as disclosed by Balakrishnan, to boot a host processing system with a backup boot image in the event of a boot failure due to issues such as boot image corruption [Insley, col. 2, ll. 1-5].
 Regarding Claims 10, 11, and 14, Balakrishnan and Insley disclose the method of Claim 8.  Claims 10, 11, and 14 repeat the same limitations as recited in Claims 3, 4, and 7, respectively, and are rejected accordingly.
Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan and Insley, and further in view of Lee et al., US Pat. No. 7,765,393.
Regarding Claim 6, Balakrishnan and Insley disclose the system on chip of Claim 5.  However, while Balakrishnan further discloses flag information for a first processor boot operation indicating whether the operation was performed normally [(216) information for whether the first boot was performed normally], and select the second boot mode based on the reset signal received from the watchdog timer and the flag information, when an exception occurs during the first booting operation by using the first bootset [processor of the BMC selects a second boot mode (222) based on reset from watchdog (217) and hang / encounter error (exception) occurs in first booting operation (216)], Balakrishnan and Insley do not explicitly teach wherein the processor is configured to update flag information for each of a plurality of operations of the processor, the flag information indicating for each operation whether the operation was performed normally, and store the flag information that is updated in a register in the system on chip.
In the analogous art of booting a computer system, Lee teaches wherein the processor is configured to update flag information for each of a plurality of operations of the processor, the flag information indicating for each operation whether the operation was performed normally, and store the flag information that is updated in a register in the system on chip [Fig. 5 logs error for each operation (511) and/or (512). Per the working of a general computing device, such information are inherently stored in register in the system, such information that are used by the processor while in operation are stored in register so they are quickly accessible. Hence, flag information are stored in a register by general definition of a register.].

Regarding Claim 12, Balakrishnan and Insley disclose the method of Claim 8.  Claim 12 repeats the same limitations as recited in Claim 6, and thus is rejected accordingly.  
Regarding Claim 13, Balakrishnan, Insley, and Lee disclose the method of Claim 12.  Balakrishnan further discloses wherein the second boot mode is selected from among the first boot mode and the second boot mode, based on the flag information and a reset signal that the watchdog timer provides to the processor [second booting mode is selected (222) based on reset signal from watchdog (217) and flag information (216)].  Lee further teaches selecting the second boot despite an indication parameter indicating the first boot mode [Fig. 5 (508) despite an indication parameter set to the first boot (501)].  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan and Insley, and further in view of Parthiban et al., US PGPub 20170322816.
Regarding Claim 15, Balakrishnan and Insley disclose the method of Claim 8.  However, Balakrishnan and Insley do not explicitly teach wherein the performing of the second booting operation comprises deactivating the watchdog timer.
In the analogous art of firmware booting, Parthiban teaches wherein the performing of the second booting operation comprises deactivating the watchdog timer [when the BMC 
It would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Insley, and Parthiban before him before the effective filing date of the claimed invention, to incorporate the deactivation and activation of the watchdog timer as taught by Parthiban into the method as disclosed by Balakrishnan and Insley, to allow for rebooting of a system should the system encounter a boot-failure [Parthiban, par 28].  
Regarding Claim 16, Balakrishnan and Insley disclose the method of Claim 8.  However, Balakrishnan and Insley do not explicitly teach wherein the performing of the second booting operation comprises resetting the watchdog timer.
In the analogous art of firmware booting, Parthiban teaches wherein the performing of the second booting operation comprises resetting the watchdog timer [interrupt the watchdog when the BMC is successfully booted from the second boot process, par 28].
It would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Insley, and Parthiban before him before the effective filing date of the claimed invention, to incorporate the resetting of the watchdog timer as taught by Parthiban into the method as disclosed by Balakrishnan and Insley, to allow for rebooting of a system should the system encounter a boot-failure [Parthiban, par 28].  
  Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan and Insley, and further in view of Lee.
Regarding claim 17, Balakrishnan discloses an application processor comprising [(404) Fig. 4]: flag information [(216) Fig. 2]; a connectivity configured to receive information 
However, Balakrishnan does not explicitly teach wherein the core is configured to determine a bootset to load among the first bootset and the second bootset, based on an indication parameter that is received via the non-volatile memory interface and that indicates a first boot mode in which the first bootset is used and a second boot mode in which the second bootset is used, and wherein the core is configured to perform the second booting operation by 
In the analogous art of system booting, Insley teaches determining a bootset to load among the first bootset and the second bootset, based on an indication parameter that is received via the non-volatile memory interface and that indicates a first boot mode in which the first bootset is used and a second boot mode in which the second bootset is used [Fig. 3 boot image selection indicator (66), indicating whether a primary or a backup boot image is selected for execution, col. 6, II. 32-60]; and wherein the core is configured to perform the second booting operation by using the second bootset despite the indication parameter indicating the first boot mode, change the indicating parameter to indicate the second boot mode, and reset [col. 3, II. 3-8; col. 6, II. 32-60].
It would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan and Insley before him before the effective filing date of the claimed invention, to incorporate the booting of a second bootset as taught by Insley, into the system as disclosed by Balakrishnan, to boot a host processing system with a backup boot image in the event of a boot failure due to issues such as boot image corruption [Insley, col. 2, ll. 1-5].
However, the combination of Balakrishnan and Insley do not explicitly teach register configured to store flag information.
In the analogous art of booting a computer system, Lee teaches a register configured to store flag information [Fig. 5 boot error (flag) information is logged (511) or (512). Note that 
It would have been obvious to one of ordinary skill in the art, having the teachings of Balakrishnan, Insley, and Lee before him before the effective filling date of the claimed invention, to store flag information in the system as taught by Lee, into the system as disclosed by Balakrishnan and Insley, to direct the system to attempt to boot from another boot medium should the flag indicate a boot loader failure [Lee, col. 5, ll. 30-45].
Regarding Claim 20, Balakrishnan, Insley, and Lee disclose the application processor of Claim 17. Lee further teaches wherein the first bootset and the second bootset each comprises a third bootloader and a fourth bootloader [“a second set of BIOS and/or boot loader may also be provided and stored in the ROM 303” in the first boot region, col. 3 II 65-66. Fig. 3 (312) a fourth bootloader connected to storage adapters (305), where storage adapters is a second boot region].

Response to Arguments
Applicant's arguments filed 06/29/21 have been fully considered but they are not persuasive.
Applicant appears to argue Insley does not teach loading an image in response to an indicated boot mode.  Examiner respectfully disagrees.
In Applicant’s Remarks filed 06/29/21, Applicant argues Insley describes that when various failures occur, an operator may perform image management to selectively boot a given image, and thus it is the operator selecting the boot image.  Examiner notes that the citation of 
Applicant also argues the combination of Balakrishnan and Insley does not teach performing a second booting operation by using a second bootset despite the indication parameter indicating the first boot mode.  Examiner respectfully disagrees.
Specifically, Applicant argues that even if Balakrishnan and Insley disclosed a mechanism to instruct use of a backup image, the combination would require setting an indicator to indicate the backup image, rather than proceeding despite what the indicator shows.  Examiner notes that the claim limitation as presented notes the performance of a second booting operation by proceeding despite the indication parameter, changing the indication parameter, and then resetting the processor.  As cited in the rejection above, Insley provides that when a firmware fails, a backup boot image may be used while the defective version is being corrected.  
In other words, while the original boot image was indicated as the boot image to utilize during the boot process, the failure caused the use of a backup image instead.  Thus, the indication does in fact indicate the first boot image, which is determined to be defective, and a backup boot image is utilized instead, and the indicator is subsequently updated to reflect the new status of the system.  It appears Applicant may be arguing features in relation to the timing of the indication parameter that are not in the claims as presented.  Additional amendments and clarification as to the features  may be necessary to better distinguish the features from the current claim limitations.
As no additional arguments were made as to the claim, the rejection is maintained.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186